 

 

Case 1:19-cr-03595-KWR Document9 Filed 10/18/19 Page 1 of 1

¢

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES District COURT _
iddthes a

PPPEPIN No

    

2OI90CT 15 PN 3:43

United States of America

   

 

ase ‘a, 19-3595 WJ =
ANGELITA BENALLY )
)
) i
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) ANGELITA BENALLY ;
who is accused of an offense or violation based on the following document filed with the court:

 

(i Indictment 1 Superseding Indictment 01 Information ©) Superseding Information © Complaint

[1 Probation Violation Petition ( Supervised Release Violation Petition OViolation Notice O Order of the Court

This offense is briefly described as follows:

Count 1: 18 U.S.C. §§ 1153 and 1112: Involuntary Manslaughter;
Count 2: 18 U.S.C. §§ 1153 and 113(a)(6): Assault Resulting in Serious Bodily Injury.

Date: 10/15/2019

9 officer's signature
City and state: Albuquerque, NM itch Elfers, Clerk of Court

Printed name and title

 

 

 

 

 

 

 

Return
This warrant was received on (date) ‘© | \ | \ 4 , and the person was arrested on (date) 1° \\V|1t4
at (city and state) .
Date: (S| % \ arm lel

 

Hrlesting Oofficer’s signature

a Wo. A Seen Awew

Printed name and title

 

 

 

 
